At this term, William Livingston was indicted and tried for stealing a clock of the trustees of Zoar Church, which was duly and formally proved to have been incorporated in the year of 1810, by the election, certifying and recording of seven trustees thereof pursuant to the provisions of the general statute for the incorporation of religious societies or congregations of Christians, by the election of trustees to hold all the real and personal property of such societies. There was no proof on the trial, however, of any election subsequent to that time to *Page 72 
supply the places of any of the seven trustees originally elected and who had in the meantime died, or otherwise vacated their offices, although the fact was proved that there were seven trustee's of the church in office, and who constituted the seven at the time when the clock was stolen from the church.
Objection was taken at the trial that as the best evidence the records of the church and of the trustees should have been produced to prove the regular election and succession of the trustees of the church since 1810, and particularly of the election of those in office when the clock was stolen.
That the act of Assembly in the case only required the original election of the trustees in 1810, to be certified and recorded in the public office of the Recorder of Deeds for the county, and that having been proved by the production of the record, the Court considered the evidence from the witnesses at the stand that the persons named were the seven trustees of the church, and were acting as such at the time when the larceny was committed, was sufficient to sustain the indictment in the absence of any proof to the contrary.